Name: Commission Regulation (EC) No 1056/98 of 20 May 1998 reducing the Community withdrawal compensation for cauliflowers for the 1998/99 marketing year as a result of the overrun of the intervention threshold fixed for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  plant product;  public finance and budget policy
 Date Published: nan

 EN Official Journal of the European Communities 21. 5. 98L 151/24 COMMISSION REGULATION (EC) No 1056/98 of 20 May 1998 reducing the Community withdrawal compensation for cauliflowers for the 1998/ 99 marketing year as a result of the overrun of the intervention threshold fixed for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 27(2) thereof, Whereas Commission Regulation (EC) No 1109/97 (3) fixes at 111 300 tonnes the intervention threshold for cauliflowers for the 1997/98 marketing year; whereas under Article 3 of that Regulation, if the quantity of cauliflowers withdrawn in the period between 1 March 1997 and 28 February 1998 exceeds the threshold set, the Community withdrawal compensation indicated in Annex V to Regulation (EC) No 2200/96 for the 1998/99 marketing year will be reduced in proportion to the size of the overrun based on the production used to calculate the relevant threshold; Whereas the information supplied by the Member States indicates that the withdrawals for the 1997/98 marketing year involved 118 909 tonnes of cauliflowers; Whereas, as a result of the above, the Community with- drawal compensation set by Regulation (EC) No 2200/96 for the 1998/99 marketing year must be reduced by 0,34 % for cauliflowers; Whereas Article 3 of Regulation (EC) No 1109/97 lays down that the consequences of the threshold overrun are to apply in the following marketing year; whereas it is therefore necessary to apply the reduced Community withdrawal compensation from 1 May 1998, the date on which the marketing year for cauliflowers begins; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Community withdrawal compensation for cauli- flowers for the 1998/99 marketing year is hereby fixed at ECU 8,85 per 100 kilograms net. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. (3) OJ L 162, 18. 6. 1997, p. 12.